Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to the filing of Patent Application 16827834 on 3/24/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gower (U.S. Patent App Pub 20120290342) in view of Liang (U.S. Patent App Pub 20140143756).

	Regarding claim 1,
(See paragraphs 46-47, Gower teaches user request for product lifecycle of a software)
identify data attributes of the software program within a software development application, where the data attributes comprise a description of the software program, and (See paragraphs 46, 48, Gower teaches identifying data of the product/software including general description, product identifiers, and technical specs)
translate the identified data attributes of the software program into a predefined data structure of a lifecycle management instance of the embedded system. (See paragraphs 46, 49-50, Gower teaches translating data attributes into a data structure so the user can see th3e information on the interface. Further, the PLM module, for instance, may receive in input that describes a change to be made to a part of a product. Responsive to this, the PLM module may obtain product lifecycle management information that relates to this change, such as legal and environmental compliance information, inventory and rate of consumption, part availability, cost, and so on.)
Gower does not explicitly teach but Liang teaches a build version of the software program. (See paragraphs 25-26, Liang teaches a build version of the software).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Liang with Gower because both deal with product lifecycle management. The advantage of incorporating the above limitation(s) of Liang into Gower is that Liang teaches a system allows a data (See paragraphs [0004] - [0006], Liang)

	Regarding claim 2,
Gower and Liang teach the computing system of claim 1.
Liang further teaches wherein the processor is configured to translate the description of the software program into a materials record within the predefined data structure. (See paragraphs 25, 27, Liang teaches translate version update in a record). See motivation to combine for claim 1.

	Regarding claim 3,
Gower and Liang teach the computing system of claim 1.
Liang teaches wherein the processor is configured to translate the build version of the software program into a document information record within the predefined data structure. (See paragraphs 25, 27, Liang teaches translate version update in a record). See motivation to combine for claim 1.

	Regarding claim 4,

Liang teaches wherein the processor is configured to translate a version label of the software program and a build counter of the software program into different fields of the predefined data structure. (See paragraphs 25, 27, Liang teaches ta version build version/counter tracking the software based on version). See motivation to combine for claim 1.

	Regarding claim 7,
Gower and Liang teach the computing system of claim 1, wherein the processor is configured to translate software dependency information of the software program into one or more fields of the predefined data structure. (See paragraphs 46, 48, 33, Gower teaches identifying data of the product/software including general description, product identifiers, and technical specs in a tabular fashion fig 2-4)

	Regarding claim 8,
Gower and Liang teach the computing system of claim 1, wherein the predefined data structure comprises one or more underlying data tables of one or more data objects within the lifecycle management instance of the embedded system. (See paragraphs 46, 48, 33, Gower teaches identifying data of the product/software including general description, product identifiers, and technical specs and data objects in a tabular fashion fig 2-4)

Claims 9-12, 15-16 list all the same elements of claims 1-4, 7-8, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1-4, 7-8 applies equally as well to claims  9-12, 15-16. 

Claims 17-20 list all the same elements of claims 1-3,7 but in medium form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1-3,7 applies equally as well to claims 17-20.  Furthermore with regards to the limitation of 17. A non-transitory computer-readable medium comprising instructions which when executed by a processor cause a computer to perform a method comprising: receiving a request that identifies a software program of an embedded system; (See paragraphs 43, 44, Gower)

Claims 5-6, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gower (U.S. Patent App Pub 20120290342) in view of Liang (U.S. Patent App Pub 20140143756) in view of Meng (U.S. Patent App Pub 20160062786) .

Regarding claim 5,
Gower and Liang teach the computing system of claim 1.
Gower and Liang  do not explicitly teach but Meng teaches wherein the processor is configured to translate a network address of the software program from the software lifecycle application into a field of the predefined data structure. (See paragraphs 68, 72, 55, Meng teaches translating a network address of the software into a field)
 with Gower and Liang because both deal with product lifecycle management. The advantage of incorporating the above limitation(s) of Meng into Gower and Liang is that Meng teaches a computing device migrates virtual assets, in which the management layer of a first computing manager is migrated to the management layer of a second computing manager, thus keeping the basic configuration of legacy virtual assets, and ensures easy to realize automated process., therefore making the overall system more robust and efficient. (See paragraphs [0006] - [0007],  Meng)

	Regarding claim 6,
Gower and Liang teach the computing system of claim 1.
Gower and Liang  do not explicitly teach but Meng wherein the processor is configured to translate a name of the software program into a field of the predefined data structure. (See paragraphs 68, 72, 55, Meng teaches translating a name of the software into a field)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Meng with Gower and Liang because both deal with product lifecycle management. The advantage of incorporating the above limitation(s) of Meng into Gower and Liang is that Meng teaches a computing device migrates virtual assets, in which the management layer of a first computing manager is migrated to the management layer of a second computing manager, thus keeping the basic configuration of legacy virtual assets, and ensures (See paragraphs [0006] - [0007],  Meng)

Claims 13-14 list all the same elements of claims 5-6, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 5-6 applies equally as well to claims  13-14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1.Sullivan U.S. Patent App Pub 20170330121 teaches a platform has a database for storing data for tenant account and including data records containing information regarding products and services offered to customers by a tenant. An electronic processing element generates data records for transaction based on workflow to satisfy relevant legal or accounting requirements, accesses data stored in the database relating to entities that are part of tenant's business organization and processes the transaction based on the workflow and the accessed data, where the accessed data includes entity's location or entity's currency.
2. Ignatyev U.S. Patent App Pub 20170236060 teaches a method involves storing data within the system if result of a decision process indicates that the data is accepted into the system. A user review data is requested if the result of the decision process indicates that the data is not accepted into the system. A determination is made to check whether the user review data is correct. Correction is provided to the data if the data is incorrect. Response is received from a user either accepting the data into the system, or accepting a revised or corrected version of the data into the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444